t c no united_states tax_court john g goettee jr and marian goettee petitioners v commissioner of internal revenue respondent docket no filed date ps claimed investment credits and losses arising out of a partnership in which they held a limited interest by notice_of_deficiency r disallowed these claimed credits and losses ps accepted a settlement offer from r and paid all deficiencies and additions reflected in the entered decision ps requested abatement of interest on these amounts r initially disallowed the abatement request in full then later allowed partial abatement ps then paid the remaining assessed interest liabilities ps petitioned this court to review r’s disallowance of interest abatements after r’s concessions we determined r abused r’s discretion only for the period jan through date and not for any of the other time periods aggregating about months specifically put in issue this opinion supplements our previously filed opinions in goettee v commissioner tcmemo_1997_454 tcmemo_2003_43 hereinafter sometimes referred to as goettee i and tcmemo_2004_9 and r did not err in calculating the amounts of interest on any remaining issue raised by ps ps move for an award of litigation costs held ps have not substantially prevailed with respect to the most significant issue or set of issues presented nor have they substantially prevailed with respect to the amount in controversy sec_7430 i r c consequently ps are not the prevailing_party sec_7430 i r c and are not entitled to an award of reasonable_litigation_costs sec_7430 i r c matthew j mccann for petitioners william j gregg and warren p simonsen for respondent opinion chabot judge this matter is before us on petitioners’ motion for an award of reasonable_litigation_costs pursuant to section and rule the issues for decision are whether petitioners are the prevailing_party for purposes of section 7430--in particular a whether petitioners substantially prevailed unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure with respect to either the most significant issue or set of issues or the amount in controversy within the meaning of sec_7430 or b whether respondent established that respondent’s position was substantially justified within the meaning of sec_7430 whether petitioners unreasonably protracted the proceedings and whether petitioners’ claimed costs are unreasonable or excessive we reach issues and only if petitioners prevail in whole or in part on issue in their memorandum of law petitioners requested a hearing on their litigation costs motion on the ground that respondent has not favored petitioners with the basis for disagreement with any allegations contained in petitioners’ motion in violation of rule b having examined the parties’ stipulations and memoranda of law we conclude that this litigation costs motion may properly be resolved without an evidentiary hearing see rules b a last sentence and b final flush language background the underlying facts of this case are set out in detail in goettee v commissioner tcmemo_1997_454 tcmemo_2003_43 and tcmemo_2004_9 we summarize the factual and procedural background briefly here and make additional findings as required for our ruling on the instant motion at all relevant times petitioners resided in maryland petitioners requested an abatement of interest with respect to underpayments for and which respondent partially disallowed and petitioners petitioned this court under sec_6404 to review that disallowance as to all years in goettee v commissioner tcmemo_1997_454 we granted respondent’s motion for partial summary_judgment as to petitioners later conceded as to in goettee i what remained before us was the matter of abatement of interest with respect to the remaining years and for the periods of date through date and date through date in goettee i petitioners also urged us to order abatement for unspecified additional periods finally relying on our overpayment jurisdiction in the interest abatement area see sec_6404 petitioners also contended that respondent made numerous computational errors in the interest calculations and that failure to correct those errors constitutes an abuse_of_discretion respondent conceded that abatement was appropriate for february through date but contended failure to abate interest for the remaining time in dispute did not constitute an abuse_of_discretion by respondent respondent also conceded some of the computational matters and disputed others in whole or in part in goettee i we held for petitioners as to january through date and for respondent as to all the remaining time periods in issue also in goettee i we held for respondent as to all the computational matters that respondent had not conceded in other words in addition to the time period and other matters conceded by respondent we held for petitioners only as to the 1-month period of january through date in goettee v commissioner tcmemo_2004_ we denied petitioners’ motion that we reconsider our opinion in goettee i ____________________ petitioners have not substantially prevailed with respect to the most significant issue or set of issues petitioners have not substantially prevailed with respect to the amount in controversy discussion the congress has provided for the awarding of litigation cost sec_4 to a taxpayer who satisfies a series of requirements sec_3 in goettee i we refused to give effect to respondent’s concession as to one of the days--date see goettee i n petitioners have requested only litigation costs in the instant case so we do not consider a possible award of continued continued administrative costs sec_7430 provides in pertinent part as follows sec_7430 awarding of costs and certain fees a in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_litigation_costs incurred in connection with such court_proceeding b limitations -- costs denied where party prevailing protracts proceedings --no award for reasonable litigation and administrative costs may be made under subsection a with respect to any portion of the administrative or court_proceeding during which the prevailing_party has unreasonably protracted such proceeding c definitions --for purposes of this section-- prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies -- i which-- continued in general the requirements of sec_7430 are in the conjunctive ie the taxpayer must satisfy each of them in order to succeed see 123_tc_202 continued i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and ii which meets the requirements of the 1st sentence of section d b of title united_states_code b exception if united_states establishes that its position was substantially justified -- i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified c determination as to prevailing_party -- any determination under this paragraph as to whether a party is a prevailing_party shall be made by agreement of the parties or-- ii in the case where such final_determination is made by a court the court court proceedings --the term court_proceeding means any civil_action brought in a court of the united_states including the tax_court 88_tc_492 respondent concedes that petitioners exhausted available administrative remedies sec_7430 and met the net_worth requirements subpars a ii and d ii of sec_7430 respondent contends that petitioners are not the prevailing_party because a petitioners did not substantially prevail sec_7430 and b respondent’s position was substantially justified sec_7430 the amount of costs petitioners claim is not reasonable sec_7430 and petitioners unreasonably protracted such proceedings sec_7430 in order to be entitled to an award of litigation costs one of the requirements is that petitioners have substantially prevailed although in general the requirements for an award are in the conjunctive the substantially prevailed requirement is satisfied if petitioners satisfy either one of two statutory alternatives we proceed to consider first whether petitioners substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 and then whether petitioners substantially prevailed with respect to the amount in controversy sec_7430 a most significant issue the parties have stipulated that they agree that the most significant issue raised was whether respondent abused its sic discretion by denying petitioners’ claims for abatement of interest petitioners assert that there were two aspects to respondent’s abuse of discretion-- delay in performing ministerial acts and error in performing ministerial acts petitioners point out that respondent conceded error in both aspects contend that petitioners prevailed on both aspects and conclude that they satisfy the prevailing_party requirement bowden v comm’r tcmemo_1999_30 citing 804_f2d_297 5th cir respondent contends petitioners originally requested interest abatement of all assessed interest other than the partial abatement granted by respondent’s appeals_office attributable to petitioners’ disallowed losses and credits claimed from their investment in thompson equipment associates other than for a three-month period petitioners were unsuccessful in their argument for interest abatement petitioners also argued for interest abatement derived from errors by respondent in the amount of interest computed respondent conceded before trial several small items listed other than these concessions all of petitioners’ arguments about errors in calculating interest in this case were rejected by the court goetee tcmemo_2003_43 slip op pincite and petitioners did not substantially prevail as to the interest abatement and interest errors issues in this litigation we agree with respondent the instant case is brought under sec_6404 to determine whether respondent’s failure to abate interest under this section was an abuse_of_discretion the parties’ stipulation as to the most significant issue presented sec_7430 basically tracks the statute’s language thus petitioners’ overall success controls whether they substantially prevailed on the most significant issue presented we discuss individual elements of petitioners’ claims and what became of these elements but we do so for convenience of analysis with the focus being on the forest and not the individual trees initially petitioners proceeded pro_se in their petition they requested abatement of interest as to and after respondent’s motion for partial summary_judgment was granted and respondent’s motion to dismiss was denied petitioners retained their present counsel goettee v commissioner tcmemo_1997_454 at the time of the first partial trial in the instant case petitioners’ trial memorandum requested abatement of an aggregate of about dollar_figure of interest for and and ascribed this entirely to delays attributable in part to delay by irs personnel in their performance of ministerial acts in their opening brief after completion of the trial in the instant case petitioners contended that petitioners are entitled to an abatement of interest from date to date and date to date and other periods due to delays by respondent in performing ministerial acts petitioners are entitled to an abatement or correction of respondent’s interest computation errors petitioners’ opening posttrial brief listed a number of asserted errors the most significant of which appeared to be incorrect starting dates for interest computations as to all years’ liabilities and respondent’s failure to pay interest or provide offsets on account of a dollar_figure settlement offer amount which respondent held for about months in petitioners’ motion for reconsideration of our opinion in goettee i they specified about months of delay periods in addition to the months they had specified in their opening posttrial brief see goettee v commissioner tcmemo_2004_9 issue sec_2 and we agree with petitioners’ contention in their motion papers however the government cannot avoid an award of litigation costs by conceding a matter when such concession is conditioned on terms unacceptable by the other party see culpepper-smith v u s a f_supp 2nd e d pa however we do not determine that respondent in the instant case improperly conditioned any concessions in evaluating the extent of petitioners’ success we take into account those matters that respondent conceded whether early or late in the proceedings as well as the one contested matter as to which we held in part for petitioners petitioners point to the fact that at one point during the proceedings before the court respondent escalated the dispute by indicating that petitioners owed almost dollar_figure additional interest and that this was respondent’s position when trial commenced as petitioners note this contention was raised almost years after the instant case was begun was not embodied in any document filed with the court and was conceded by respondent at the start of the trial about weeks after this contention was raised before the first witness was called to the stand this contention arose and vanished without becoming a part of the case it never became part of what petitioners asked this court to require respondent to abate under these circumstances we do not take this evanescent contention into account in determining whether petitioners substantially prevailed as to the most significant issue or set of issues presented petitioners prevailed to some extent they achieved some success on the delay periods and some success on the error disputes however these successes in the aggregate were barely more than trivial compared to petitioners’ failures in the litigation as to the delay periods petitioners prevailed with respect to months and respondent prevailed with respect to months goettee i issue i goettee v commissioner tcmemo_2004_9 issue sec_2 and as to the major errors disputes petitioners prevailed on one starting date respondent prevailed on the two other starting dates and on the dollar_figure settlement offer amount goettee i issues ii a and iii as to the other errors disputes petitioners prevailed on several matters because of respondent’s concessions and respondent prevailed on all the unconceded items that went to opinion goettee i issue ii b there is no indication in the record and petitioners do not contend that any matter as to which petitioners prevailed-- whether by respondent’s concession or by our holding--would significantly benefit petitioners in later years cf sec_301_7430-5 example proced admin regs we conclude that taking into account respondent’s concessions as well as our holdings petitioners have not substantially prevailed with respect to what they and respondent have stipulated to be the most significant issue or set of issues presented petitioners cite only one opinion on the issue of substantially prevailing--bowden v commissioner tcmemo_1999_30 in bowden we held that the taxpayers lost on the most significant issue presented in bowden we cited 102_tc_715 in which we also held that the taxpayers lost as to the most significant issue or set of issues presented petitioners point out that in bowden we cited 804_f2d_297 5th cir in huckaby v united_states f 2d pincite the court_of_appeals stated as follows huckaby however has prevailed on the primary issue whether the government was liable for tax_return disclosures that were given without written consent sec_7430 is phrased in terms of issues not claims we therefore hold that huckaby has met the second prong of the prevailing_party requirement emphasis in original we have not found and petitioners have not directed our attention to any element in the instant case that plays a role similar to the significance of the written consent issue in huckaby in 67_f3d_112 5th cir the court_of_appeals stated as follows wilkerson has prevailed on her claim of wrongful_levy but failed on all her other claims including wrongful disclosure although she sought a greater amount of damages for the disclosures that fact alone does not make the disclosure issue most significant see huckaby f 2d pincite holding that a party was a prevailing_party despite award of only dollar_figure out of possible dollar_figure in damages in order to determine which issue is most significant we must determine which issue is primary or most nearly central to the case see id pincite holding an issue most significant because it was the primary issue looking at the gravamen of wilkerson’s complaint the primary issue was whether the levies on wilkerson’s property were wrongful the bulk of wilkerson’s claims were in some way derived from the wrongfulness of the levies for example wilkerson’s argues that she is entitled to recover under the fifth_amendment because the levies caused her to lose her business without due process or just compensation likewise wilkerson based her claim of wrongful disclosure on a theory that the wrongfulness of the levies made the disclosures wrongful although we reject this position wilkerson’s complaint indicates the centrality of the levy issue accordingly we hold that the wrongful_levy issue was the most nearly central to her case having prevailed on the wrongful_levy issue wilkerson has prevailed as to the most significant issue in the case we have not found and petitioners have not directed our attention to any element in the instant case that plays a role similar to the significance of the wrongful_levy issue in wilkerson in the instant case the parties have chosen by stipulation to conflate all the different disputes--large small and trivial--into one abuse_of_discretion issue in accordance with the parties’ stipulation we have evaluated the bits and pieces of the claimed abuse_of_discretion and concluded that by any reasonable measure of significance it was respondent and not petitioners who substantially prevailed on the most significant issue or issues presented accordingly the instant case is properly distinguishable from huckaby and wilkerson under these circumstances we need not and we do not examine into the analysis presented in 149_f3d_318 4th cir relating to whether sec_7430 applies to disputes of the sort presented in huckaby we hold for respondent on this issue sec_7430 b amount in controversy petitioners do not contend that they substantially prevailed with respect to the amount in controversy because they state no simple mathematical application of the ‘amount in controversy’ test seems possible in connection with this interest abatement claim nevertheless it may help to put this matter in perspective to compare petitioners’ trial memorandum with the parties’ joint rule computation table year petitioners’ trial memorandum interest_paid - abatement requested overpayment joint overpayment as percent rule of abatement requested dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure totals big_number dollar_figure as table shows petitioners claimed in their trial memorandum that they were entitled to an abatement of more than dollar_figure of the interest they paid for the years remaining in the case but the parties’ joint rule computation shows that they have been awarded not quite percent of what they claimed we do not attempt in the instant case to set forth a universal definition of amount in controversy in interest abatement cases see 94_tc_708 as to deficiency cases but surely in the setting of the instant case that amount is not less than the amount petitioners claimed just before the start of the trial to paraphrase our comment in bragg v commissioner t c pincite no matter which method or manner of analysis we use petitioners come out substantially defeated petitioners’ defeat is all the clearer when the dollar_figure overpayment amount even as enhanced by interest accruing after date per the parties’ agreement is compared to petitioners’ claim for almost dollar_figure in litigation costs see eg 259_f3d_204 4th cir affg an unreported order and decision of this court entered date we hold for respondent that petitioners did not substantially prevail with respect to the amount in controversy sec_7430 c conclusion petitioners have not substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented accordingly petitioners are not a prevailing_party for purposes of sec_7430 because the requirements of sec_7430 are in the conjunctive we need not we note petitioners’ suggestion in their legal memorandum that respondent’s concession of the additional dollar_figure contention should affect any consideration of the amount in controversy component of the test if we were to do so adding that amount to the totals supra in table would result in petitioners’ claiming relief of about dollar_figure and obtaining relief of less than dollar_figure even under this approach petitioners would have prevailed as to only one-fourth of the amount in controversy here discuss whether respondent’s position was substantially justified whether petitioners unreasonably protracted the proceedings or whether petitioners’ claimed costs are unreasonable or excessive also we do not consider whether or to what extent the analysis in fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir relating to deficiency cases applies in interest abatement cases for the above reasons we hold petitioners are not entitled to litigation costs to reflect the foregoing an appropriate order and decision will be entered denying petitioners’ motion for award of litigation costs as supplemented and determining overpayments in accordance with the filed joint rule_155_computations
